Title: To Thomas Jefferson from Henry Ingle, 14 October 1806
From: Ingle, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Octr. 14th. 1806
                        
                        Herewith you will receive a box containing 6 Doz 2½ butt hinges, 6 Doz back lap hinges, & 39½
                            Groce Screws—
                        I am Sir, Your Very Humble Servant
                        
                            Henry Ingle
                            
                        
                    